Order entered September 27, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00798-CV

             LACORE ENTERPRISES, LLC, ET AL., Appellants

                                        V.

                    CLAIRE ANGLES, ET AL., Appellees

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-01127-2021

                                     ORDER

      On September 20, 2021, a sealed supplemental clerk’s record was filed. The

record contains (1) Plaintiffs’ First Amended Verified Petition and Application for

Temporary Restraining Order and Temporary and Permanent Injunction; (2)

Plaintiffs’ Emergency Motion for Expedited Discovery; and (3) Agreed Amended

Order Granting Joint Motion to Seal Confidential Information. The parties filed a

Joint Motion to Seal Confidential Information pursuant to section 134A.006 of the

Texas Uniform Trade Secrets Act (TUTSA) in the trial court. See TEX. CIV. PRAC.

& REM. CODE ANN. § 134A.006. Nothing in the record, however, shows the
parties followed the procedures for obtaining a sealing order set for in Texas Rule

of Civil Procedure 76a. See HouseCanary, Inc. v. Title Source, Inc., 622 S.W.3d

254, 260 (Tex. 2021) (trial court can look to TUTSA in deciding when sealing is

warranted but must follow procedures set forth in Rule 76a).

      In light of these circumstances, we ORDER the parties to provide, within

forty days of the date of this order, written verification that they have filed a

motion to seal and the trial court signed a sealing order that met all procedural

requirements set forth in Rule 76a.

      If the trial court does not sign a sealing order in compliance with Rule 76a

within the time prescribed, we will unseal the clerk’s record that has been filed

under seal.

      If the trial court signs a sealing order in compliance with Rule 76a, we

ORDER Collin County District Clerk Lynne Finley to file, within forty-five days

of the date of this order, a supplemental clerk’s record containing the sealing order.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Benjamin Smith, Presiding Judge of the 380th Judicial District Court;

Ms. Finley; and, the parties.



                                              /s/    CRAIG SMITH
                                                     JUSTICE